11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Todd William Barr,                             * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 24291A.

Vs. No. 11-11-00184-CR                         * June 13, 2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.